TOWNSEND, District Judge
(orally). The merchandise in question comprises certain nickel alloy, in the form of rods, sheets, and wire. The board of general appraisers, affirming the action of the collector, assessed all the articles for duty as manufactures of metal, at 35 per cent, ad valorem, under the provisions of paragraph 177 of the act of August, 1894, for “manufactured articles or wares, not specifically provided for, composed wholly or in pail of any metal, and whether partly or wholly manufactured.” The importer protested, claiming that fhey were dutiable at 6 cenis per pound, under the provisions of paragraph 167-J of said act, as “nickel,” or “alloy of any kind in which nickel is the component material of chief value.” The first question involved is whether the alloy in these forms is raw material or a manufactured article. It seems clear that the rods and plates are not advanced from the condition of nickel alloy, and are therefore provided for under paragraph 1(>7%|. They are incapable of practical use without being subjected to further manipulation and manufacture. I think congress, by the provision for nickel alloy, itself a manufacture, must be presumed to have intended to provide for such alloy in its ordinary commercial forms as known at the passage of said act. The wire is a manufacture of metal, a complete merchantable article, imported in spools, and sold by the spool, to be used in the construction of rheostats, and dealt in commercially, in various sizes, adapted to the purposes for which it is wanted. The decision of the board of general appraisers is reversed as to the rods and plates, and affirmed as to the wire.